Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6 are cancelled. Claims 7-9 are amended. No claims have been added. Currently claims 7-10 are pending review.

Response to Arguments
Applicant’s arguments with respect to claim(s) 7-10 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 7-8 is objected to because of the following informalities:  grammatical errors.  Appropriate correction is required. The following is suggested:
Claim 7, line 20 “layer attached to the first polarizing film” 
Claim 8 – incomplete sentence.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (Pub. No.: US 2018/0039145 A1) hereinafter referred to as Liao in view of Ishibashi et al. (Pub. No.: US 2013/0120314 A1) hereinafter referred to as Ishibashi in view of Hamamoto et al. (Patent Publication JP 2001235625 A) hereinafter referred to as Hamamoto in view of Park et al. (Pub. No.: US 2011/0285640 A1) hereinafter referred to as Park.
With respect to Claim 7, Liao teaches an in-cell type liquid crystal panel (figs. 1-3; ¶11) comprising: an in-cell type liquid crystal cell comprising a liquid crystal layer containing liquid crystal molecules (fig. 3, item 130; ¶14; ¶29), a first transparent substrate (fig. 3, item 111; ¶6) and a second transparent substrate (fig. 3, item 121; ¶21-22) sandwiching the liquid crystal layer on both sides, and a touch sensing electrode unit (fig. 3, item 123; ¶23) related to a touch sensor and touch-driven functions disposed between the first transparent substrate and the second transparent substrate (fig. 3); and a first polarizing film (fig. 3, items 114 and 150; ¶15; ¶20, “The first adhesive layer 115 adhesively holds the first polarizer 114 and the first substrate 111 together. The first adhesive layer 115 contains no conductive particles. In at least one exemplary embodiment, the first adhesive layer 115 is a pressure sensitive (PAS) and electrically insulating adhesive”) disposed on a viewing side of the in-cell type liquid crystal cell, a second polarizing film (fig. 3, item 124; ¶21; ¶26) disposed on an opposite side of the viewing side, and a first pressure-sensitive adhesive layer (fig. 3, item 20; ¶20) disposed between the first polarizing film and the in-cell type liquid crystal cell (fig. 3); wherein: the first polarizing film comprises at least a polarizer (fig. 3, item 114) and a transparent protective film (fig. 3, item 150; ¶29); and further comprising: an anchor layer having a surface resistance value that is from 1.0 x 108 to 1.0 x 1011 Ω/□ (Ohms per square) (¶18, “the anti-ESD protection layer 113 can be made of conductive material, such as electronic conductive polymer … the material of the anti-ESD protection layer 113 may be selected from the material having the surface resistance from about 10.sup.8 ohms/cm.sup.2 to 10.sup.11 ohms/cm.sup.2”),
 which are homogeneously aligned in the absence of an electric field nor does Liao teach at least the first polarizing film, an anchor layer, and the first pressure-sensitive adhesive layer are provided in this order from the viewing side, the anchor layer includes a conductive polymer.
Ishibashi teaches a liquid crystal panel (fig. 1, ¶7; ¶20) comprising: a first transparent substrate (fig. 1, item 6; ¶22), a liquid crystal layer containing liquid crystal molecules which are homogeneously aligned in the absence of an electric field (fig. 1, item 2; ¶21), and a first polarizing film (fig. 1, item 3; ¶21), and a first adhesive layer (fig. 1, item 8 ¶22); wherein at least the first polarizing film (fig. 1, item 3), an anchor layer (fig. 1, item 5; ¶21), and the first adhesive layer (fig. 1, item 8) are provide in this order from the viewing side, the anchor layer includes a conductive polymer (¶37).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the in-cell type liquid crystal panel of Liao, such that the anchor layer is positioned to be directly adjacent the first polarizing film, as taught by Ishibashi resulting in at least the first polarizing film, an anchor layer, and the first pressure-sensitive adhesive layer are provided in this order from the viewing side, the anchor layer includes a conductive polymer; and an in-cell type liquid crystal cell comprising a liquid crystal layer containing liquid crystal molecules which are homogeneously aligned in the absence of an electric field, so as to reduce the occurrence of a display defect and occurrence of malfunctioning (¶8).
Although Ishibashi teaches the polarizing film comprises at least a polarizer and a protective film (¶32, “the polarizer is preferably a laminated body including a stretched film of polyvinyl alcohol resin containing a dichroic element and a protective film disposed on one side of the stretched film”), Liao and a moisture permeability of the transparent protective film at 40°C x 92% RH is 10 g/(m2-24h) or more.
However, Hamamoto, in the analogous art of polarizing element used for a LCD display devices, teaches the polarizer was made of a polyvinyl alcohol film (hereinafter sometimes abbreviates as PVA film) and stretched similar to the polarizing film of Ishibashi. Additionally, it was bonded with a protective layer such as triacetyl cellulose film (hereinafter sometimes abbreviated as TAC film) to manufacture since TAC film was a suitable transparent film (¶2 and ¶18). A polarizing plate in which a protective layer provided on one side is a protective layer having a moisture permeability of 40° C x 92% RH of 0.04 (g/cm2 – 24 h) or less or 40° C x 90% relative humidity of 40 (g/m2 – 24) or less when units are converted (¶8). It would have been obvious to a person of ordinary skill before the effective filing date of the invention, to have used a triacetyl cellulose film as the material for the protective film of the polarizer of Liao in view of Ishibashi, as one would have been motivated to have humidification reliability and suitable transparency (¶2 and ¶18).
Liao, Ishibashi, and Hamamoto combined do not teach a conduction structure is provided on the side surface of the pressure-sensitive adhesive layer attached first polarizing film.
Park teaches an in-cell type liquid crystal panel (figs. 4 & 7; ¶9; ¶48) comprising: an in-cell liquid crystal cell comprising a liquid crystal layer containing liquid crystal molecules (figs. 4 & 7, item 38 ¶47), a substrate (¶48), a first polarizing film (fig. 7, item 42; ¶47), and a pressure-sensitive adhesive (fig. 7, item 46; ¶60); wherein a conduction structure is provided on the side surface of the pressure-sensitive adhesive layer attached to the first polarizing film (fig. 7, item 62; ¶56).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined in-cell type liquid crystal panel of Liao, Ishibashi, and Hamamoto such that a conduction structure is provided on the side surface of the pressure-sensitive adhesive layer attached to the first polarizing layer, as taught by Park so as to connect layers to ground (¶57). 
With respect to Claim 10, Liao teaches A liquid crystal display device comprising the in-cell type liquid crystal panel according to claim 7 (figs. 1-2; ¶14).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liao, Ishibashi, Hamamoto, and Park as applied to claim 7 above, and further in view of Tatsumi et al. (Patent Publication JP 2016102148 A). hereinafter referred to as Tatsumi.
With respect to Claim 8, with respect to claim 7, Liao, Ishibashi, Hamamoto, and Park combined do not teach wherein a surface resistance value on a side of the pressure-sensitive adhesive layer when peeling a separator immediately after producing the pressure-sensitive adhesive layer attached first polarizing film in a state where the first pressure-sensitive adhesive layer is provided with the separator is from 1.0 x 108 to 2.0 x 1012 Ω/□ (Ohms per square). 
However, Ishibashi teaches the surface resistance value of the antistatic layer can be increased or decreased, where appropriate, by changing a type or an amount of content of the antistatic agent in paragraph [0039] (See U.S. Patent Publication 2011/0181813 A1 for reference of surface resistance of up to 8.6 x 1013 in Table 2 based on agents listed for reference).
In the analogous art of pressure sensitive adhesive attached to a polarizer of a display device, Tatsumi teaches a surface protective film with a pressure sensitive adhesive layer and antistatic function (similar to the antistatic layer of Ishibashi) that was attached to the polarizing plate to protect it from being scratched. When a separator is attached to the surface of the pressure-sensitive adhesive layer for the purpose of protecting the pressure-sensitive adhesive surface, an organopolysiloxane having hydroxyl groups at the end causes an interaction with the separator and adhesion (peeling) when peeling the separator from the pressure-sensitive adhesive layer surface the power may rise (Tatsumi 11, more preferably less than 8.0 × 1010, and even more preferably less than 5.0 × 1010 (Tatsumi [0002]-[0004] and [0056]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the in-cell type liquid crystal panel of Liao, Ishibashi, Hamamoto, and Park such that the surface resistance of an antistatic functionality layer in a lower range encompassing 1.0 x 108 for more preferable characteristics and over 1011 when the power rose, to have been motivated to use the above range that could have suitably been used as a surface protection film used in, for example, the processing or transport process of an article that disfavors static electricity, such as a liquid crystal cell or a semiconductor device (Tatsumi [0056]).
With respect to Claim 9, with respect to claim 7, Ishibashi of the combination of references further teaches the first adhesive layer includes an antistatic agent ([0035], The antistatic layer preferably contains an antistatic agent).
However, Liao, Ishibashi, Hamamoto, and Park combined do not teach wherein the first pressure-sensitive adhesive layer has a surface resistance value of from 1.0 x 108 to 5.0 x 1011 Ω/□ (Ohms per square).
In the analogous art of pressure sensitive adhesive attached to a polarizer of a display device, Tatsumi teaches a surface protective film with a pressure sensitive adhesive layer and antistatic function (similar to the antistatic layer of Ishibashi) that was attached to the polarizing plate to protect it from being scratched. This surface protective film had a surface resistance of preferably less than 1.0 × 1011, more preferably less than 8.0 × 1010, and even more preferably less than 5.0 × 1010 (Tatsumi [0002]-[0004] and [0056]). It would have been obvious before the effective filing date that the surface resistance of an antistatic functionality layer in a lower range encompassing 1.0 x 108 for more preferable characteristics. One of ordinary skill in the art would have been motivated use the above range that could have suitably been used as a surface protection film used in, for example, the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955.  The examiner can normally be reached on Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/DONNA V Bocar/Examiner, Art Unit 2621                                                                                                                                                                                                        
/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621